Citation Nr: 1648038	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for status post subtotal gastrectomy secondary to leiomyosarcoma/leiomyoblastoma.

3.  Entitlement to an initial rating in excess of 30 percent prior to June 13, 2013, and to a rating in excess of 50 percent from June 13, 2013, forward, for post-traumatic stress disorder (PTSD) with depression and sleep impairment. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than April 26, 2011, for the assignment of a 40 percent evaluation for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946 and December 1947 to August 1967 when he retired after 21 years of active duty service, including service in World War II and in the Republic of Vietnam, and his decorations include the American Campaign Medal; Asiatic Campaign Medal; World War II Medal; National Defense Medal; Philippine Campaign Medal; Good Conduct Medals; Vietnam Campaign Medal; and Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, November 2010, July 2012, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

During the appeal, the RO increased the rating for PTSD to 70 percent, effective June 13, 2013.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Furthermore, in December 2014 the RO granted an earlier effective date of April 26, 2011, for the assignment of a 40 percent rating for bilateral hearing loss.  The RO issued a statement of the case (SOC) that month.  In January 2015, the representative continued his argument regarding an earlier effective date.  The Board considers this statement as a substantive appeal.  Therefore the Board will review the issue.

As explained below, the Board is granting a higher rating for PTSD; however, the Board will also consider whether a separate rating is warranted for a sleep disorder.  The issues of entitlement to higher rating for bilateral hearing loss, entitlement to a separate rating for insomnia secondary to PTSD, and entitlement to an effective date earlier than April 26, 2011, for the assignment of a 40 percent evaluation for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's postgastrectomy syndrome has symptom combinations that were productive of moderate impairment including persistent recurrent epigastric distress, abdominal pain, episodes of nausea and vomiting, anemia, and fluctuating weight loss.

2.  Throughout the entire appeal period, PTSD with depression and sleep impairment has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown.

3.  Throughout the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD with depression and sleep impairment. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for an initial 40 percent evaluation, but no higher, for status post subtotal gastrectomy secondary to leiomyoblastoma, have been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. 3.159, 3.321, Diagnostic Codes 5329-7308 (2015).

2.  Throughout the entire appeal period, the criteria for an initial 70 percent rating, but no higher, for PTSD with depression and sleep impairment have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial rating in excess of 70 percent for PTSD with depression and sleep impairment have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letters dated in January 2009 and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


General Statutes and Regulations Governing Claims for Higher Ratings

The Veteran contends that he should be granted increased ratings for his gastrointestinal and psychiatric disabilities.  He maintains that the current disability evaluations do not adequately reflect the true severity of his disabilities. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Entitlement to a Higher Rating for Status Post Subtotal Gastrectomy Secondary to Leiomyoblastoma

Service connection for status post subtotal gastrectomy secondary to leiomyoblastoma was originally awarded in the January 2010 rating decision. 

The gastric disorder is currently evaluated as 30 percent under Diagnostic Code 5329-7308.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, or if the disability is unlisted and must be rated analogously to a closely related disability the additional code is shown after the hyphen.  38 C.F.R. §§ 4.20, 4.27.

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 5329, which addresses residual impairment of function that exists when, more than six months after soft-tissue sarcoma removal surgery has occurred, and, there is no local recurrence or metastasis.  Ratings are assigned based on the severity of the functional impairment experienced.

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.

VA hospital records dated in June 1990 show that the Veteran has a history of leiomyoblastoma of the stomach and underwent subtotal gastrectomy.  Follow up clinical reports dated in 1991 included a diagnosis of anemia secondary to gastrectomy.  B-12 replacement therapy was instituted.  



VA outpatient records show an esophagogastroduodenoscopy (EGD) was conducted in July 2008 which revealed 1 x 1 centimeter (cm.) gastric submucosal lesion that was considered more than likely a lipoma.  Colonoscopy was conducted in October 2008.  A pathology report noted hypoplastic sigmoid and rectal diminutive polyps and diverticulosis.  There were 4 millimeter (mm) sessile polyp in the sigmoid colon; 5 mm sessile polyp in the rectum; 4 mm ; 5 polyps in the rectum; and diverticulosis in the ascending colon.  The diagnosis included iron deficiency anemia.

VA outpatient record dated in June 2009 show that the Veteran sought treatment for iron deficiency.  On examination, it was reported that he was not in gastrointestinal distress.  There was no melena or abdominal pain.  He began undergoing anemia management therapy.  His weight was recorded at 143 pounds.  The diagnoses included macrocytosis.  

In August 2009, the Veteran was admitted to due to abdominal pain, nausea, vomiting, and left incarcerated hernia.  An abdominal X-ray revealed few gas filled loops of moderately dilated small bowel in the central abdomen.  There was no large bowel dilatation or obstruction seen.  A few central gas fluid levels were visible.  There was no free intraperitoneal gas observed or visible masses.  The epigastric surgical staples were noted, consistent with incomplete or early small bowel obstruction.  A CT study of the abdomen revealed upper abdominal surgical clips from gastric surgery.  There were mild and moderately dilated small bowel loops but there were no point of obstruction.  There were no masses are visualized.  There was no large bowel dilatation or obstruction.  There was a fluid filled left inguinal hernia that did not appear to contain bowel.  The prostate was significantly enlarged.  He underwent hernia repair.  

VA examination was conducted in December 2009.  His medical history was reported.  Subsequent to the partial gastrectomy conducted in 1990, the Veteran underwent a laparotomy for intestinal obstruction due to abdominal adhesions in 2006.  He did not undergo chemotherapy or radiation.  He has been receiving B-12 replacement therapy.  He also reported histories of multiple hernia repairs and reducible right inguinal hernia, which also caused abdominal pain and tenderness.  He reported symptoms that included nausea, vomiting, gnawing abdominal pain, abdominal tenderness, and weight loss.  His weight at that time was 139 pounds.  There were no signs of malnutrition or anemia.  The examiner concluded that the leiomyoblastoma was secondary to Agent Orange exposure.  The X-ray report noted surgical clips in the upper abdomen that remained from gastric surgery.  There were mild and moderately dilated small bowel loops.  There were no points of obstruction.  An esophagogastroduodenoscopy (EGD) revealed a 1cm. submucosal lesion status post biopsy.  There no evidence of ulcers, gastritis or other lesions.

In May 2010, his weight was noted to be 143 pounds.  In May 2011 his weight was recorded as 134.5 pounds.  In August 2011, his weight was recorded as 129 pounds.  In February 2012, the Veteran complained of weight loss.  His weight at that time was 133 pounds.  An April 2012 CT scan showed borderline fluid distension of the gallbladder; mild  wall thickening of left lower quadrant small bowel loops suggesting small bowel enteritis; mild distension of the adjacent bowel loops which may represent ileus; and colonic diverticula without diverticulosis.

In May 2012, the Veteran complained of abdominal pain.  He denied nausea, vomiting, diarrhea, rectal bleeding or melena. He stated that he had a fair appetite with no weight loss.  His weight was recorded at 141 pounds.  EGD revealed a gastric and duodenal nodule, which was biopsied in July 2012.  He weighed 136 pounds in June 2012.  During B-12 therapy in September 2102, his weight was 138 pounds.  He reported frequent gas, but his abdominal pain had subsided.  He complained of chronic poor appetite but denied any unintentional weight loss.  It was determined that the biopsied nodule was a lipoma and a repeat EGD would not be conducted.   Clinical notes dated in October 2012 indicated that the Veteran had a history of mild but stable pancytopenia, chronic macrocytosis, low B-12, and iron deficiency anemia, likely related to subtotal gastrectomy.  In November 2012, his weight was reported at 143 pounds.

He continued his treatment for anemia in 2013.  During treatment in February 2013, the Veteran denied abdominal pain, diarrhea, wight loss, hematochezia or melena.  He weighed 139 pounds.  In April 2013, his weight was 138.5 pounds.  He continued treatment for macrocytosis.  In May 2013, he was taken off iron "by heme."  His weight was recorded at 140 pounds.  He complained of rectal bleeding in October 2013, but denied abdominal pain.  In November 2013, his weight was 128 pounds.  

The record contains an October 2013 report from the Veteran's VA attending physician, which indicated that the Veteran had mild anemia secondary to malabsorption from gastrectomy.   

VA examination was conducted in November 2013.  The Veteran reported abdominal pain and constipation.  He had normal appetite with no weight loss.  He continued treatment with iron, B-12, and multivitamins.  He reported recurring episodes described as non-severe four or more times a year.  This included abdominal pain and nausea.  The examiner noted that the Veteran had scarring that was either painful, unstable or measured more than 39 square centimeter (cm.).  The examiner indicated that the Veteran had chronic fatigue from living with chronic stomach pain and constipation.   

The Veteran continued his VA anemia management therapy.  Colonoscopy in October 2014 revealed moderate to severe diverticulosis throughout the colon.  An EGD in March 2015 revealed abnormal mucosa at the GE junction and 1 cm. nodule.  A colonoscopy in March 2015 revealed diverticulosis and polyps in the rectosigmoid.  An EGD in May 2015 revealed diverticulosis throughout the colon as well as polyps in the descending and transverse colon.  

In January 2016, the Veteran was referred to gastroenterology clinic due to persistent anemia.  A CT enterography was scheduled.  In March 2016, on examination, the Veteran denied abdominal pain, hematemesis, hematochezia, reflux, dysphagia, odynophagia, or inability to pass flatus.  CT enterography showed circumstantial wall thickening in the distal esophagus and gastroesophageal junction and circumstantial wall thickening which may be secondary to diverticular disease.  His weight was 130 pounds.  

At the April 2016 hearing, the Veteran reported symptoms that included constipation, diarrhea, and fluctuating weight loss.  He stated that at the time of the initial diagnosis of his cancerous tumor, his weight was 180-190 pounds.  Since then his weight has dropped considerably, sometimes to 125 pounds.  

The Board notes that at 38 C.F.R. § 4.113, the regulations provide the following: There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Consequently, separate disability ratings are not assignable for the Veteran's service-connected gastrointestinal disorders because that would violate the rule against pyramiding. 

In 38 C.F.R. § 4.114, the regulation states that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

In this respect, the Veteran meets most of the criteria set forth for a 40 percent rating under Diagnostic Code 7308.  He has described ongoing nausea, abdominal pain, and, at times, constipation.  The Board also observes that there is objective evidence of anemia (which he has been granted in a separate rating).  The Veteran is also competent and credible to attest to his frequency of nausea, constipation, and abdominal pain.  In addition, the Veteran has reported fluctuating weight loss, which is confirmed by clinical evaluation.  VA examiners have acknowledged the fact that the Veteran has chronic pain which leads to fatigue.  The Board finds that the symptoms of the Veteran's disability are more comparable to a moderate disability rather than mild.  38 C.F.R. § 4.6.  

However, at no time since January 14, 2009, has gastric disability been productive of severe postgastrectomy syndrome with such manifestations as sweating, circulatory problems, or hypoglycemic symptoms.  For the most part, during routine VA examinations over the years, the Veteran denied severe symptoms including abdominal pain.  An initial rating of 40 percent, but no higher, for his service-connected status post gastrectomy, is granted.

The Board has considered whether the disability may be rated under Diagnostic Code 7301 (adhesions of the peritoneum) in that the Veteran has undergone adhesions excisions.  A note included in Diagnostic Code 7301 states ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process and at least two of the following: disturbance of motility, actual partial obstruction, reflux disturbances, presence of pain.  However, rating in excess of 40 percent under this Diagnostic Code requires definite partial obstruction shown by X-ray, which is not present in this case.  Diagnostic studies have not revealed evidence of obstruction.  

Because the Veteran has various gastric diagnoses to include diverticulosis and duodenal ulcer, the Board has considered additional Diagnostic Codes; however, there is no evidence that a higher rating under any other potentially applicable diagnostic code.

The Board has also considered whether the Veteran's gastric disorder presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Because the Veteran's gastric disorder symptoms are contemplated by the rating criteria, extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

Entitlement to a Higher Rating for PTSD with Depression and Sleep Impairment

The Board granted service connection for PTSD with depression and sleep impairment in a January 2013 rating action.  A 30 percent evaluation was assigned effective January 14, 2009.  In April 2015, the RO granted a 70 percent, effective June 13, 2013.

VA psychiatric examination was conducted in September 2010.  He reported his medical, social, and military history.  His symptoms included sleep impairment, nightmares, agitation, emotional numbness, avoidance, hyperarousal, and difficulty concentrating.  On examination, he was noted to be thin, well groomed, and polite.  He was cooperative and his motor functioning was unremarkable.  He denied homicidal or suicidal thoughts.  He exhibited slight memory difficulty.  His insight and judgment was good.  The diagnosis was PTSD.  A GAF score of 51 was reported.  

A psychiatrist associated with his treatment reported in January 2012 (received in January 2013) that the Veteran's PTSD was manifested by nightmares, troubling memories about the war, depressed mood, and severe insomnia.   

A private psychiatrist submitted a psychiatric impairment questionnaire in June 2013.  Clinical finding included memory loss, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections, unprovoked hostility and irritability, depression, nightmares, and severe insomnia.  In considering the Veteran's abilities in work situation, the psychiatrist reported that the Veteran would be markedly limited in his ability to remember locations and work-like feature and to complete normal work week without interruptions from psychological based symptoms.  The psychiatrist also indicated that the Veteran would not be able to perform gainful employment.  The GAF score was 49 with the best being 50 in the previous year.   

A VA examination was conducted in November 2013.  The examiner noted psychiatric manifestations that included depressed mood, anxiety, suspiciousness chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting impaired, and impulse control specifically verbal outbursts though no physical violence.  A GAF score of 48 was reported.   

The Veteran's treating medical professional reported in June 2014 as well as in a July 2014 VA psychiatric impairment questionnaire that the Veteran symptoms included depression, anxiety, difficulty in crowds, and anger management problems.  She reported a GAF score of 45 with the highest in the past year of 50.  

The record contains numerous VA psychiatric records that document the Veteran's ongoing treatment for PTSD that date from 2009 to 2016.  

At the April 2016 hearing, the Veteran chronicled his military, medical, employment, and social history to include his battle with substance abuse.  He reported his symptoms, which included nightmares, anxiety, irritability, social isolation, decreased concentration, sleep impairment, and shortened attention span.

Acquired psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

Under this formula, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, of the American Psychiatric Association (also known as "the DSM-IV and DSM-V").  Id.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Based upon the above reported symptoms and findings, the Board finds that a 70 percent rating is warranted for the Veteran's psychiatric disorder for the entire appellate period.  In reviewing his medical history, his symptoms have been significant since the initial VA examination in 2009.  In fact, the Board notes that his GAF scores have varied little since the initial GAF score of 51, which reflects serious symptoms.  In light of the reported clinical findings as well as the testimony of the Veteran a 70 percent evaluation is granted prior to June 13, 2013.  

However, the criteria for a 100 percent schedular rating have not been met because the evidence does not show that the psychiatric disorder is manifested by total social and occupational impairment.  The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130.  Despite his problems, he has been able to maintain his marriage to his spouse. He has children and grandchildren who he maintains a good relationship.  He can still function and communicate with people, albeit with some limitations.  Although socially isolated, he still lives with his wife and maintains a favorable children-father relationship.  This provides clear evidence against a finding of total occupational and social impairment. 

Furthermore, the medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

Accordingly, the Board finds that the evidence supports a disability rating of 70 percent for the entire appeal period, but no higher, for the Veteran's PTSD.  38 C.F.R. § 4.3

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

Lastly, the Board notes that the Veteran herein is being assigned a TDIU for the entire appeal period.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent. Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Additionally, the Board notes that the matter of collective impact has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted in this case.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as a single disability for the purpose of one 60 percent disability.  See 38 C.F.R. §§ 4.16(a) 4.25.

The Veteran is in receipt of service connection for the following disabilities and respective assigned ratings: PTSD, 70 percent; bilateral hearing loss, 40 percent; leiomyosarcoma, 40 percent; tinnitus 10 percent; and anemia and surgical scar, both rated as noncompensable.  The combined total rating is now 90 percent.  Accordingly, he meets the schedular threshold for TDIU consideration.  

VA outpatient records show that he continues to receive treatment for his psychiatric disorder.  PTSD is rated as 70 percent disabling, which indicates significant psychiatric symptomatology.  The Veteran's private as well as his VA treating psychiatrist opined that the Veteran was unemployable due to his service connected disabilities.  Moreover, he continues B-12 therapy for his gastric disability.  As noted above, a hearing was held before the undersigned in April 2016.  The Veteran reported his service and medical histories.  He also detailed his current symptoms and physical limitations.  

In light of the severity of his disabilities, work history, experience, and the Veteran's own statements as to his inability to resume work due to his conditions, as well as resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability.  His physical disabilities coupled with his PTSD have rendered the Veteran, at best, only marginally employable.  It is not clear what type of work the Veteran could do given the restrictions or modifications that would be involved.  As such, any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 5107 38 C.F.R. § 3.102.  Accordingly, entitlement to a TDIU is granted, for the entire appellate period.  


ORDER

An initial 40 percent rating, but no higher, for status post subtotal gastrectomy secondary to leiomyoblastoma is granted subject to the laws and regulations governing monetary awards.

For the period prior to June 13, 2013, an initial 70 percent rating, but no higher, for PTSD with depression and sleep impairment, is granted subject to the laws and regulations governing monetary awards.

A rating in excess of 70 percent for PTSD with depression and sleep impairment for any period on appeal is denied.

A TDIU due to service-connected disability is granted subject to the laws and regulations governing monetary awards.


REMAND

In reviewing the record, specifically, the psychiatric clinical notes, VA examiners have referred to the Veteran's insomnia.  From the statements of the examiners, it appears that his sleep impairment can be considered compensably disabling.  An examination is needed to determine the severity of the insomnia and thus a determination as to whether it is a compensable separate and distinct disorder from the Veteran's PTSD.  VA examination is needed.  

The Board finds that a VA examination is needed to determine the current severity of the Veteran's bilateral hearing loss.  

As noted above, in December 2014, the RO granted an earlier effective date of April 26, 2011, for the assignment of a 40 percent rating for bilateral hearing loss.  The RO issued a SOC the same month.  Significantly, the SOC did not contain the laws and regulations that pertain to the assignment of an earlier effective date for an increased rating claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all records that he adequately identifies.

2.  After the above records have been obtained, schedule the Veteran for appropriate VA examination to determine the severity of his insomnia.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this disability.

Thereafter the RO should determine whether a separate compensable rating is warranted for his insomnia.

3.  Schedule the Veteran for an audiology VA examination to determine the severity of his bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this disability.

4.  Send the Veteran an SOC that includes the laws and regulations that pertain to the assignment of an earlier effective date for an increased rating claim.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the e-file to the Board for further appellate consideration of the claims. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


